DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species I (Figs.1-7) in the reply filed on 05/10/2021 is acknowledged. Applicant further indicated that claims 1-5 reads on the elected species. Thus, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujinishi (US 2007/0063425).
Regarding claim 1, Tsujinishi (US 2007/0063425) teaches an image formation apparatus (fig.1) comprising: 
a print unit (3 figs.1,2) that forms an image on a medium (2); and 
a medium conveyance unit (1A figs.1,2) that conveys the medium to the print unit (3), wherein the medium conveyance unit includes 
a medium guide (7a and/or 7b figs.1,2) that is movable in a width direction (B) of the medium perpendicular to a conveyance direction (A) of the medium, to guide a width end of the medium (2), 
a guide position detector (11 figs.2,3) that detects a position of the medium guide in the width direction of the medium, and 

the print unit (3 figs.1,2) includes a determination unit (13 fig.5) that determines a set state of the medium based on a detection result by the medium end detector (figs.1-3, 5 ,6; paragraphs 0035-0040). 

Regarding claim 2, Tsujinishi further teaches further comprising: a notification unit (4, 14 figs.1, 5) that makes a notification of the set state of the medium determined by the determination unit (13 fig.5) (figs.1-6; paragraphs 0032-0039). 
The claim language “that makes a notification of the set state of the medium …” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the claim language “that makes a notification of the set state of the medium” has not been given patentable weight.  

Regarding claim 3, Tsujinishi further teaches wherein the notification unit includes a display unit (4, 14 figs.1, 5) that displays the set state of the medium determined by the determination unit (13 fig.5) (figs.1-6; paragraphs 0032-0039). 


Regarding claim 4, Tsujinishi further teaches wherein the determination unit (13 fig.5) determines whether or not the medium (2) is set correctly in the medium guide (figs.6, 4, 2; paragraphs 0008, 0039). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujinishi (US 2007/0063425) in view of Uchibori et al. (US 2019/0031461) and/or Okuda et al.(US 2006/0091599).
Regarding claim 5, Tsujinishi substantially teaches the claimed invention including wherein the medium guide (for instance 7a figs.1-3) is provided at a first end side of the medium in the width direction (B), and a second guide (7b figs.1-3) provided at a second end side opposite to the first end side of the medium in the width direction (figs.1-3,6). 
Tsujinishi does not explicitly teaches wherein one of the two media guide is fixed media guide to be a reference position of the medium. 
However, Uchibori et al an image formation apparatus including two media guides (pair of guides 25 figs.1, 2) wherein the two media guides are arranged to be movable (paragraph 0065) and also wherein one of the media guide is fixed media guide to be a reference position to the medium while the other media guide is movable (paragraph 0065).   
Okuda et al similarly teaches an image formation apparatus (figs.2,5-8) including two media guides (31,39 figs.2,5-8) wherein the two media guides are arranged to be movable (paragraph 0055) and also wherein one of the media guide is fixed media guide (39 figs.2,5-8 paragraphs 0055) to be a reference position to the medium while the other media guide is movable (31 figs.2,5-8 paragraphs 0054, 0055). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to arrange the media guides so that 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sunohara (US 2013/0285310), Abe et al.(US 5,988,905).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853